COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:      Adriene Lewis Sibley v. City of Freeport

Appellate case number:    01-20-00602-CV

Trial court case number: 91447-T

Trial court:              239th District Court of Brazoria County

       It is ordered that the motion for rehearing is DENIED.




Judge’s signature:             /s/ Veronica Rivas-Molloy
                                Acting for the Court


The panel consists of Justices Goodman, Rivas-Molloy, and Farris.


Date: October 11, 2022.